         Case 1:20-cv-00298-LY
Case 9:20-cv-80614-RKA         Document
                        Document        57-1
                                 1 Entered    Filed 09/02/20
                                           on FLSD           Page 1 of 46
                                                    Docket 04/08/2020  Page 1 of 46



                       IN THE UNITED STATES DISTRICT COURT
                                                                            Exhibit A
                      FOR THE SOUTHERN DISTRICT OF FLORIDA



  LARRY KLAYMAN,

                        Plaintiff

                v.
                                                Case Number:
  INFOWARS, LLC
  100 Congress Ave., 22nd Floor                 COMPLAINT
  Austin, TX 78701

  And

  FREE SPEECH SYSTEMS, LLC
  100 Congress Ave., 22nd Floor
  Austin, TX 78701

  And

  ALEX E. JONES, Individually
  3019 Alvin Devane Blvd., Suite 300-350
  Austin, TX 78741

  And

  DAVID JONES, Individually
  3019 Alvin Devane Blvd., Suite 300-350
  Austin, TX 78741

  And

  OWEN SHROYER, Individually
  3019 Alvin Devane Blvd., Suite 300-350
  Austin, TX 78741

                        Defendants.


                                      INTRODUCTION

         Plaintiff LARRY KLAYMAN (“Klayman”) hereby files this action against INFOWARS,

  LLC (“Defendant InfoWars”), FREE SPEECH SYSTEMS, LLC (“Defendant Free Speech



                                            1
         Case 1:20-cv-00298-LY
Case 9:20-cv-80614-RKA         Document
                        Document        57-1
                                 1 Entered    Filed 09/02/20
                                           on FLSD           Page 2 of 46
                                                    Docket 04/08/2020  Page 2 of 46



  Systems”), ALEX E. JONES (“Defendant Alex Jones”), DAVID JONES (“Defendant David

  Jones”) and OWEN SHROYER (“Defendant Shroyer”) for Defamation, violation of the Lanham

  Act, and violation of the Florida Deceptive and Unfair Trade Practices Act (“FDUTPA”).

                                    JURISDICTION AND VENUE

          1.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

  1332 under diversity of citizenship. The parties are citizens of different states and the amount in

  controversy exceeds $75,000.

          2.      Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) as this is the judicial district

  in which a substantial part of the events or omissions giving rise to the claim occurred.

                                             THE PARTIES

          3.      Plaintiff Klayman is a public interest legal advocate, private practitioner and

  litigator who represents Plaintiff Corsi with regard to Special Counsel Robert Mueller’s

  (“Mueller”) Russian collusion investigation. Plaintiff Klayman is also a media personality and

  author, columnist and syndicated radio talk show host. Plaintiff Klayman is a citizen of Florida.

          4.      Defendant InfoWars is a limited liability company with principal offices located in

  Austin, TX and does substantial commercial and other business in the district, from which it derives

  substantial revenues directly and/or indirectly.

          5.      Defendant Free Speech Systems is a limited liability company with principal offices

  located in Austin, TX and does substantial commercial and other business in this district, from

  which it derives substantial revenues directly and/or indirectly.

          6.      Defendant Alex Jones is a well-known extreme and totally discredited “conspiracy

  theorist” and media personality who creates content that is broadcasted on the radio and posted on

  the internet at www.infowars.com and elsewhere on the internet and other social media sites and




                                                     2
         Case 1:20-cv-00298-LY
Case 9:20-cv-80614-RKA         Document
                        Document        57-1
                                 1 Entered    Filed 09/02/20
                                           on FLSD           Page 3 of 46
                                                    Docket 04/08/2020  Page 3 of 46



  does substantial business in this district from which he derives substantial revenues, directly and/or

  indirectly. Defendant Alex Jones is a citizen of Texas.

          7.      Defendant David Jones is Defendant Alex Jones’s father and holds the official title

  of Director of Human Relations for Defendant Free Speech Systems. On information and belief,

  Defendant David Jones is the owner of Defendants InfoWars and Free Speech Systems and he

  manages the business activities for Defendants InfoWars and Free Speech Systems, as well as

  Defendant Alex Jones’ other companies. At all material times he worked in concert with the other

  Defendants and Roger Stone and furthered and ratified and furthered the illegal acts set forth in this

  Complaint and does substantial business in this district, from which he derives substantial revenues,

  directly and/or indirectly. Defendant David Jones is a citizen of Texas.

          8.      Defendant Shroyer is a newscaster for Defendant InfoWars and does substantial

  business in this district, from which he derives substantial revenues, directly and/or indirectly.

  Defendant Shroyer is a citizen of Texas.

          9.      All of the Defendants, each and every one of them, does substantial commercial and

  other business in this district, not only broadcasting daily into this district for profit, but also selling

  products for profit continuously in this district, from which they derives substantial revenues,

  directly and/or indirectly.

                                          GENERAL ALLEGATIONS

          10.     Defendant InfoWars and Defendant Free Speech Systems are both owned,

  controlled, and operated by Defendant Alex Jones and David Jones. Defendant Free Speech

  Systems owns www.infowars.com, where content created by Defendants Alex Jones and Shroyer

  are posted and broadcast into this district, nationally and internationally.

          11.     Defendant Alex Jones hosts The Alex Jones Show, which is broadcast on radio




                                                       3
         Case 1:20-cv-00298-LY
Case 9:20-cv-80614-RKA         Document
                        Document        57-1
                                 1 Entered    Filed 09/02/20
                                           on FLSD           Page 4 of 46
                                                    Docket 04/08/2020  Page 4 of 46



  and internet social media networks throughout the United States of America and internationally,

  including this judicial district, and online.

          12.     Defendant Shroyer hosts The War Room along with Roger Stone (“Stone”), which

  is broadcast on radio and internet social media networks throughout the United States of America

  and internationally, including this judicial district, and online.

          13.     Defendants’ reach and influence are enormous. On information and belief,

  Defendant Alex Jones and InfoWars has a radio audience of over two million people. Before it

  was banned from YouTube, Defendant Alex Jones’ and InfoWars’ channel had more than 2.4

  million subscribers, which in part accounts for the huge amount of substantial business which it

  does in this district.1

          14.     Defendants, each and every one of them, in concert, do substantial business and

  promote and sell various goods in this judicial district and nation-wide, including medicine,

  supplements, and “tchotchkes” with InfoWars branding. The money earned from these sales

  funds the conspiracy between Defendants and Stone to defame, intimidate, coerce and threaten

  Plaintiff Klayman in order to have tried to improperly influence the Mueller Russian collusion

  investigation and to coerce false testimony from Plaintiff’s client, Jerome Corsi, favorable to

  Stone in his upcoming criminal prosecution.

          15.     Stone also does business promotes and sells various goods in this judicial district

  and nation-wide, including medicine, supplements, books, and “tchotchkes” with his own

  branding. The money earned from these sales funds Stone’s legal defense fund and the

  conspiracy between Defendants and Stone to defame, intimidate, coerce and threaten Plaintiffs in


  1 Casey Newton, YouTube deletes Alex Jones’ channel for violating its community guidelines,
  The Verge, Aug. 6, 2018, available at: https://www.theverge.com/2018/8/6/17656708/youtube-
  alex-jones-infowars-account-deleted-facebook-apple-spotify



                                                     4
         Case 1:20-cv-00298-LY
Case 9:20-cv-80614-RKA         Document
                        Document        57-1
                                 1 Entered    Filed 09/02/20
                                           on FLSD           Page 5 of 46
                                                    Docket 04/08/2020  Page 5 of 46



  were used in order to try to improperly influence the Mueller Russian collusion investigation and

  to have attempted to coerce false testimony from Plaintiff Corsi favorable to Stone in his

  criminal prosecution, for which he was convicted on seven felony counts of perjury, obstruction

  of justice and witness tampering.

          16.        Defendants, each and every one of them, jointly and severally, have a long and

  sordid history of publishing and broadcasting defamatory material, including falsely, recklessly

  such as by baselessly accusing the families of the schoolchildren who lost their lives during the

  2012 Sandy Hook Elementary School massacre of staging the massacre and faking the deaths of

  their children.2

          17.        The Sandy Hook families had to endure years of abuse and torture from

  Defendants before finally filing suit against numerous parties involved with InfoWars, including

  Defendant Alex Jones and Shroyer, for defamation.

          18.        As just one example, a Florida woman was arrested for making death threats to a

  parent of a Sandy Hook victim. 3 According to the U.S. Department of Justice, the motivation

  behind the threats was the lies propagated by Defendants that the Sandy Hook massacre was a

  hoax.4 This underscores Defendants substantial activities and reach into Florida and this district.

          19.        Furthermore, Defendant Alex Jones in concert with the other Defendants

  propagated and promoted the “Pizzagate” conspiracy on his show, accusing a restaurant called

  Comet Ping Pong in the Washington D.C. area of operating a child sex ring in its non-existent


  2 Aaron Katersky, Families of Sandy Hook shooting victims win legal victory in lawsuit against
  InfoWars, Alex Jones, ABC News, Jan. 11, 2019, available at:
  https://abcnews.go.com/US/families-sandy-hook-shooting-victims-win-legal-
  victory/story?id=60314174
  3 Daniella Silva, Conspiracy Theorist Arrested for Death Threats Against Sandy Hook Parent,
  NBC News, Dec. 7, 2016, available at: https://www.nbcnews.com/news/us-news/conspiracy-
  theorist-arrested-death-threats-against-sandy-hook-parent-n693396
  4 Id.




                                                    5
         Case 1:20-cv-00298-LY
Case 9:20-cv-80614-RKA         Document
                        Document        57-1
                                 1 Entered    Filed 09/02/20
                                           on FLSD           Page 6 of 46
                                                    Docket 04/08/2020  Page 6 of 46



  basement that purportedly involved Hillary Clinton and John Podesta. This caused one of his

  listeners to shoot up the restaurant after being told by Defendant Jones to “self-investigate” the

  “Pizzagate” conspiracy theory. 5

         20.     Defendants, acting in concert, propagated these outrageous lies in this district and

  elsewhere in Florida with no regard for the grief of their victims in order to gain notoriety, fame,

  and profit.

         21.     Defendants, acting in concert, as part of their latest scheme for notoriety, fame,

  and profit, are now working in concert with Stone to defame, intimidate, and threaten Plaintiff.

         22.     Stone, who was indicted and then convicted on witness tampering and obstruction

  of justice by Special Counsel Robert Mueller, placed under a total gag order by the jurist, the

  Honorable Amy Berman Jackson, presiding over his prosecution for, in part, even threatening

  her, and then convicted has appeared numerous times on shows broadcasted by Defendant

  InfoWars, and hosted by Defendants Alex Jones and Shroyer, where Stone and Defendants have

  published malicious false, misleading, and defamatory statements concerning Plaintiff

         23.     The indictment comprised seven different felony counts. See Exhibit 1 – Mueller

  Indictment. Importantly, Dr. Corsi was not accused of any wrongdoing or illegality in the

  Mueller Indictment, in which he named as Person 1, a material witness to the alleged crimes

  committed by Stone. (Note: The facts set forth in all Exhibits attached to and referenced in this

  Complaint are factually incorporated into this Complaint by reference).

         24.     Specifically, the seven count Mueller Indictment against Stone, pursuant to which

  he was convicted on seven felony counts for perjury, obstruction of justice and witness


  5James Doubek, Conspiracy Theorist Alex Jones Apologizes For Promoting 'Pizzagate', NPR,
  Mar. 26, 2017, available at: https://www.npr.org/sections/thetwo-
  way/2017/03/26/521545788/conspiracy-theorist-alex-jones-apologizes-for-promoting-pizzagate



                                                   6
         Case 1:20-cv-00298-LY
Case 9:20-cv-80614-RKA         Document
                        Document        57-1
                                 1 Entered    Filed 09/02/20
                                           on FLSD           Page 7 of 46
                                                    Docket 04/08/2020  Page 7 of 46



  tampering alleged lying under oath - that is, perjury - witness tampering and obstruction of

  justice by threatening to kill a material witness, Randy Credico (“Credico”) and his service dog,

  if Credico did not lie to government authorities concerning his involvement with Roger Stone.

  Credico is Person 2 in the Mueller Indictment of Stone. Id. Person 1 in this Mueller Indictment is

  Dr. Corsi.

         25.     Even before Stone was indicted, he began a public relations campaign in this

  district, nationally and internationally to maliciously defame, smear, intimidate and threaten Dr.

  Corsi and Plaintiff Klayman, Dr. Corsi’s lawyer and defense counsel.

         26.     Stone knew that he was going to be indicted, and therefore began this public

  relations campaign to maliciously defame smear, intimidate and threaten Plaintiff Klayman, even

  before his actual indictment on January 25, 2019, in order to try to influence public opinion and

  Special Counsel Robert Mueller – by trying to attribute guilt to Dr. Corsi and not him - as well as

  to try to raise money for his legal defense.

         27.     Stone likes to portray himself as Mafia, and indeed on information and belief has

  Mafia connections, frequently making reference to Mafia figures who he admires, as well as

  other unsavory types who have been alleged to have engaged in unethical and/or illegal behavior.

  For example, he frequently makes reference to his heroes being Hyman Roth in the ‘Godfather,”

  who was the movie version of Meyer Lansky, and Roy Cohn, not to mention, Richard Nixon, for

  his role in Watergate. In this regard, after Stone was indicted he held a press conference on the

  courthouse steps of the federal courthouse in Ft. Lauderdale, where he was booked, with his arms

  defiantly in the air in the “victory’ pose used by Nixon after he resigned in disgrace as a result of

  the Watergate scandal. At the time, Stone had been employed by a Nixon group called CREEP,

  or the Committee to Reelect the President. Defendant Stone even has a large tattoo of Richard




                                                   7
         Case 1:20-cv-00298-LY
Case 9:20-cv-80614-RKA         Document
                        Document        57-1
                                 1 Entered    Filed 09/02/20
                                           on FLSD           Page 8 of 46
                                                    Docket 04/08/2020  Page 8 of 46



  Nixon affixed to his back. Thus, given his admiration for persons such as these, particularly

  Mafia figures, his actions as pled herein can be taken as threats, as well as being defamatory.

  And, Plaintiff Corsi is 72 years old and thus very vulnerable emotionally and physically to these

  threats. Stone’s intentional infliction of emotional distress and coercion and threats are intended

  to try even cause Plaintiff Corsi to have heart attacks and strokes, in order that Plaintiff will be

  unable to testify at Stone’s criminal trial. Tellingly, Stone threatened kill a material witness and

  his service dog, Credico, Person 2 in the Mueller Indictment, “Mafia style.” Stone also fashions

  himself and indeed has the reputation, at a minimum, as being the preeminent “dirty trickster.”

  See “Get Me Roger Stone” on Netflix.

         28.     By defaming Plaintiff, Stone was hoping to not only intimidate Plaintiff to

  severely harm and damage their reputations, but also to try to coerce and threaten Dr. Corsi to

  testify falsely if subpoenaed if he had been called as a material witness in Stone’s ensuing

  criminal trial. He was also trying divert funds away from Dr. Corsi’s legal defense fund and

  drain Plaintiff Klayman while boosting his own legal defense fund.

         29.     Defendants and Stone’s conspiracy to defame, smear, intimidate, tamper with and

  threaten Plaintiffs was calculated to improperly and illegally influence the Russian collusion

  investigation, for which Stone was later criminally indicted and convicted and to coerce false

  testimony favorable to Stone at his criminal prosecution. This illegal conduct is also maliciously

  intended to harm Plaintiff Klayman’s reputations and credibility as Stone fears that Dr. Corsi,

  Klayman’s client, would have testified truthfully once subpoenaed by Special Counsel Mueller

  at Stone’s criminal prosecution, which Dr. Corsi was by all parties but did not ultimately testify.

         30.     Tellingly, in a video published by The Daily Caller, Defendant Shroyer appearing

  with Stone, admits that he will serve as a surrogate for Stone if Stone receives a gag order, which




                                                   8
         Case 1:20-cv-00298-LY
Case 9:20-cv-80614-RKA         Document
                        Document        57-1
                                 1 Entered    Filed 09/02/20
                                           on FLSD           Page 9 of 46
                                                    Docket 04/08/2020  Page 9 of 46



  he has. 6 The other Defendants, like Stoyer, are also surrogates of Stone.

         31.     Stone’s illegal and improper attempts to influence the Russian collusion

  investigation were even been recognized by the presiding judge, the Honorable Amy Berman

  Jackson (“Judge Jackson”), who issued a complete “gag” order on Stone after Stone attempted to

  incite violence against Judge Jackson by putting a picture of her face and gun crosshairs up on

  his Instagram account.7

         32.     In her minute order of February 21, 2019 imposing the total “gag” order on Stone,

  Judge Jackson directly cites and references his use of surrogates:

         Furthermore, the defendant may not comment publicly about the case indirectly
         by having statements made publicly on his behalf by surrogates, family members,
         spokespersons, representatives, or volunteers.

         33.     Defendants, each and every one of them, jointly and severally, have, by working

  in concert with Stone, therefore engaged in illegal witness tampering, intimidation and threats in

  violation of 18 U.S.C. § 1512 by virtue of the defamatory and threatening acts and practices as

  alleged herein. Not coincidentally, this was what largely Stone was indicted and later convicted

  for by Special Counsel Robert Mueller.

                            DEFENDANTS’ DEFAMATORY CONDUCT

         34.     Stone has appeared numerous times on programs of the Defendants, The Alex

  Jones Show and The War Room, which are hosted by Defendant Alex Jones and Shroyer where

  numerous false, misleading, malicious and defamatory statements of and concerning Plaintiff

  were made, published, and or ratified by all of the Defendants, each and every one of them.


  6 https://www.youtube.com/watch?v=SSDkh5RYtGo
  7 Judge in Roger Stone case orders hearing after he appeared to threaten her on Instagram,
  Washington Post, Feb. 19, 2019, available at:
  https://www.washingtonpost.com/politics/2019/02/18/roger-stone-deletes-photo-judge-presiding-
  over-his-case-says-he-didnt-mean-threaten-her/?utm_term=.2d3c5afa6326



                                                   9
         Case 1:20-cv-00298-LY
Case 9:20-cv-80614-RKA         Document
                        Document        57-1
                                 1 Entered    Filed 09/02/20
                                           on FLSD           Page 10 ofPage
                                                    Docket 04/08/2020   46 10 of 46




         35.     Plaintiff has demanded retraction and correction of the defamatory videos and

  publications set forth below and generally in this Complaint, but Defendants have refused,

  thereby ratifying any and all defamatory statements contained therein.

         36.     Defendants, each and every one of them, as set forth herein, acted with actual

  malice, in concert, as joint tortfeasors, as they knew that the statements which they published

  were false, especially since have known Plaintiff Klayman and had him as a guest commentator

  and newsmaker on their broadcasts for many years and intimately know of his background and

  significant accomplishments. As a result, each of the Defendants were well aware that the

  statements made by Stone were false, misleading, malicious defamatory statements, published

  with actual malice by an unstable self-styled dirty trickster and now convicted felon. In addition,

  all of the Defendants, each and every one of them, ratified the malicious false statements

  published by Stone on their networks and media sites and when Plaintiff made a demand to

  retract them, each of the Defendants refused. Defendants, having been sued by other victims in

  similar situations, think they are above the law of defamation in particular, and have engaged, as

  pled herein, in a pattern and practice of behavior which flouts not just the law but human

  decency.

         37.     As the content containing the malicious false, misleading, and defamatory

  statements were published on the internet, it is proliferated like a “cancerous virus,” and is now

  available for viewing from countless sources, thereby exponentially increasing the prejudicial

  and defamatory impact and severe damage inflicted on Plaintiff. Judge Jackson, in issuing her

  two gag orders against Stone, herself recognized how postings on the internet proliferate widely

  and once made cannot be taken back.

         I.      The January 18, 2019 Video




                                                  10
         Case 1:20-cv-00298-LY
Case 9:20-cv-80614-RKA         Document
                        Document        57-1
                                 1 Entered    Filed 09/02/20
                                           on FLSD           Page 11 ofPage
                                                    Docket 04/08/2020   46 11 of 46




         38.     Before Stone was indicted, on or about January 18, 2019, he appeared on The War

  Room with Defendant Shroyer, where he made several malicious false, misleading, and

  defamatory statements in this district, nationally and internationally regarding Plaintiff (the

  “January 18 Video”).8 The same video was published on Stone’s YouTube channel, “Stone Cold

  Truth,” on January 18, 2019.9

         39.     These malicious false, misleading, and defamatory statements were adopted and

  published by each and every one of the Defendants, rendering them joint tortfeasors and jointly

  and severally liable.

         40.     At 1:25 in the January 18 Video, Stone maliciously falsely published that “He’s

  (Klayman) never actually won a courtroom victory in his life.”

         41.     At 1:30 in the January 18 Video, Stone and the Defendants, each and every one of

  them jointly and severally at joint tortfeasors, maliciously falsely published, “He (Klayman) was

  ousted at Judicial Watch. Ask Tom Fitton [the current president of Judicial Watch] why he left.

  He was ‘ousted’ because of a ‘sexual harassment complaint.’”

         42.     In actuality and truth, Plaintiff Klayman left Judicial Watch on his own accord in

  order to run for U.S. Senate in Florida in 2003-2004.

         43.     Not coincidentally, Plaintiff Klayman has a jury verdict and judgment against

  Fitton’s Judicial Watch for having defamed him with malice. Punitive damages were also

  awarded by the jury in the U.S. District Court for the Southern District of Florida.

         44.     At 1:37 in the January 18 Video, Stone maliciously falsely published, “He’s

  (Klayman) incompetent, he’s a numbskull, he’s an idiot, he’s an egomaniac, and he could be the

  single worst lawyer in America. With him as Jerry Corsi’s lawyer, Corsi may get the electric


  8 https://www.infowars.com/watch/?video=5c3fbf24fe49383dcf6996e4
  9 https://www.youtube.com/watch?v=cJyfgdvtFx8




                                                  11
         Case 1:20-cv-00298-LY
Case 9:20-cv-80614-RKA         Document
                        Document        57-1
                                 1 Entered    Filed 09/02/20
                                           on FLSD           Page 12 ofPage
                                                    Docket 04/08/2020   46 12 of 46




  chair. So your idea that he’s a good guy is entirely wrong”

         45.     In actuality, Plaintiff Klayman has been a practicing attorney for over four

  decades and has won numerous cases on behalf of his clients and also against the government for

  constitutional and other violations. He is the founder of both Judicial Watch and Freedom

  Watch, a former candidate for the U.S. Senate in Florida, a former trial attorney and prosecutor

  of the Antitrust Division of the U.S. Department of Justice, where he was a member of the trial

  team that successfully broke up the AT&T monopoly and created competition in the

  telecommunications industry. Among many other legal victories, Plaintiff Klayman also won

  landmark decisions at the chairman and general counsel of Freedom Watch enjoining the illegal

  mass surveillance by the National Security Agency. Klayman v. Obama, 1:13-cv-851 (D.D.C).

  See Exhibit 2 --Klayman biography, which is incorporated herein by reference. Stone knew this

  when he published the malicious false and misleading statements about Klayman and thus

  willfully and maliciously defamed Plaintiff Klayman.

         46.     At 2:01 in the January 18 Video, Stone and each and every one of the Defendants,

  jointly and severally as joint tortfeasors, maliciously falsely and misleadingly published that

  Plaintiff Klayman is a “piece of garbage.”

         47.     At 4:11 in the January 18 Video, Stone and each and every one of the Defendants,

  jointly and severally as joint tortfeasors, maliciously falsely and misleadingly published, “For

  those people out there who think…that Larry Klayman’s IQ is higher than 70, you’re wrong…”

         48.     Defendants published these malicious false, misleading, and defamatory

  statements with malice and with full knowledge that they were false and misleading, and/or at a

  minimum, with a reckless disregard for its truthfulness. These statements falsely and

  misleadingly state that Plaintiff Corsi was fired from World Net Daily, that he committed perjury




                                                  12
         Case 1:20-cv-00298-LY
Case 9:20-cv-80614-RKA         Document
                        Document        57-1
                                 1 Entered    Filed 09/02/20
                                           on FLSD           Page 13 ofPage
                                                    Docket 04/08/2020   46 13 of 46




  (a federal offense), and that he is an untruthful person. They also create the false and misleading

  implication that Plaintiff Klayman is unqualified to be an attorney, public advocate and is a bad

  and loathsome person. Plaintiff Klayman is also an author, columnist and nationally syndicated

  radio and internet talk show host on Radio America, his show titled “Special Prosecutor with

  Larry Klayman.” See www.radioamerica.com. The malicious false and misleading published

  statements as alleged herein also severely damaged Plaintiff Klayman personally and

  professionally in this regard, particularly since he and his show compete with Defendant

  InfoWars and and the other Defendants in media markets in this district, nationally and

  internationally. Plaintiff Corsi also competes with Defendant InfoWars and the other Defendants

  in media markets in this district, nationally and internationally.

               FACTS PERTAINING TO DEFENDANTS’ UNFAIR COMPETITION

         49.     In addition to being an investigative journalist/author and a public interest

  litigator/advocate, respectively, Plaintiff Klayman is a competitor to Defendants as conservative

  media personalities, broadcasters, authors and columnists on social media and elsewhere.

         50.     For instance, Plaintiff Klayman also hosts an online radio show and produces

  videos that are posted on the internet, issues press releases, commentary and other publications.

         51.     Defendants, each and every one of them jointly and severally as joint tortfeasors,

  have made, adopted, and or ratified numerous false or misleading statements of fact of and

  concerning Plaintiff during their various programs and media postings and publication, which all

  contain significant advertisement or promotions.

         52.     These false and/or misleading facts materially prejudice the viewers and/or

  listeners as to the quality, nature, and contents of Plaintiff’s services, which has caused

  significant competitive and commercial injury to Plaintiff, as well as loss of good will and




                                                   13
         Case 1:20-cv-00298-LY
Case 9:20-cv-80614-RKA         Document
                        Document        57-1
                                 1 Entered    Filed 09/02/20
                                           on FLSD           Page 14 ofPage
                                                    Docket 04/08/2020   46 14 of 46




  reputation.

          53.    Plaintiff, like Defendants, rely on viewer and listener financial support and sales

  in order to continue their work. Defendants’ false and/or misleading statements concerning

  Plaintiffs is meant to, and has, diverted financial support and sales away from Plaintiffs and to

  Defendants instead.

                                    FIRST CAUSE OF ACTION
                                           Defamation

          54.    Plaintiff re-alleges and incorporates by reference the allegations in the preceding

  paragraphs of the Complaint as if fully set forth herein.

          55.    Acting in concert, Defendants published malicious, false, misleading and

  defamatory statements of and concerning Plaintiff in this judicial district, nationwide, and

  worldwide.

          56.    These false and misleading statements were published with malice, as Defendants

  knew that they were false and misleading, or at a minimum acted with a reckless disregard for

  the truth.

          57.    Plaintiff has been severely harmed and damaged by these false and misleading

  statements because they subjected him to hatred, distrust, ridicule, contempt, and disgrace.

          58.    Plaintiff has been damaged by these false and misleading statements because they

  severely injured Plaintiff Klayman in his profession and businesses, as well as severely injured

  and damaged him personally, financially and in terms of his good will and reputation.

                                  SECOND CAUSE OF ACTION
                                      Defamation Per Se

          59.    Plaintiff re-alleges and incorporates by reference the allegations in the preceding

  paragraphs of the Complaint as if fully set forth herein.




                                                   14
         Case 1:20-cv-00298-LY
Case 9:20-cv-80614-RKA         Document
                        Document        57-1
                                 1 Entered    Filed 09/02/20
                                           on FLSD           Page 15 ofPage
                                                    Docket 04/08/2020   46 15 of 46




          60.      Acting in concert, Defendants, as alleged herein, published numerous false,

  misleading and defamatory statements to severely harm and damage Plaintiff, which were

  republished elsewhere, and through surrogates, which published the falsity that Plaintiff have

  committed crimes, engaged in moral turpitude, and committed sexual misconduct, as set forth in

  the preceding paragraphs.

          61.      These false, misleading and defamatory statements were published in this district

  and on the internet and elsewhere, domestically and for the entire world to see and hear and in so

  doing Defendants published false and misleading facts, inter alia, that Plaintiff’s conduct,

  characteristics or a condition are incompatible with the proper exercise of his lawful business,

  trade, profession or office, as well as personally.

          62.      These false and misleading statements were published with malice, as Defendants

  knew that they were false and misleading, and/or at a minimum acted with a reckless disregard

  for the truth.

          63.      This statements are per se defamatory because they falsely and misleadingly

  published that Plaintiff Klayman had committed sexual misconduct which are federal offense

  and felony. Defamation per se gives rise to the presumption that severe harm and damage has

  arisen by virtue of the malicious false and misleading statements.

          64.      These malicious false, misleading, and defamatory statements are defamatory per

  se and these false and misleading statements severely harmed and damaged Plaintiff Klayman in

  his profession as a public interest and private advocate and litigator and as an author, columnist

  and radio and internet radio talk show and syndicated host, as well as personally.

                                    THIRD CAUSE OF ACTION
                                     Defamation by Implication

          65.      Plaintiff re-alleges and incorporates by reference the allegations in the preceding



                                                    15
         Case 1:20-cv-00298-LY
Case 9:20-cv-80614-RKA         Document
                        Document        57-1
                                 1 Entered    Filed 09/02/20
                                           on FLSD           Page 16 ofPage
                                                    Docket 04/08/2020   46 16 of 46




  paragraphs of the Complaint as if fully set forth herein.

          66.      Acting in concert, Defendants published numerous false, misleading and

  defamatory statements about Plaintiff, as set forth in the preceding paragraphs.

          67.      These false, misleading and defamatory statements were published on the internet

  and published and republished elsewhere in this district, domestically and for the entire world to

  see and hear.

          68.      These false and misleading statements were published with malice, as Defendants

  knew that they were false and misleading, and/or at a minimum acted with a reckless disregard

  for the truth.

          69.      These statements created the false and misleading implication that Plaintiff

  Klayman committed sexual misconduct and is incompetent, among other false and misleading

  statements as pled in the preceding paragraphs.

          70.      Plaintiff has been severely harmed and damaged by these false and misleading

  statements because they subject him to hatred, distrust, ridicule, contempt, and disgrace.

          71.      Plaintiff has been damaged by these malicious false and misleading statements

  because the statements severely harmed and damaged Plaintiff in his professions as pubic

  interest and private practitioner lawyers and radio talk show hosts, whose credibility is the most

  important trait, as well as personally.

                                 FOURTH CAUSE OF ACTION
                        Unfair Competition – Lanham Act 15 U.S.C. § 1125(a)

          72.      Plaintiff re-alleges and incorporates by reference the allegations in the preceding

  paragraphs of the Complaint as if fully set forth herein.

          73.      Defendants, acting together and in concert have and are engaged in acts of unfair

  competition in violation of the Lanham Act, 15 U.S.C. § 1125(a) and common law.



                                                    16
         Case 1:20-cv-00298-LY
Case 9:20-cv-80614-RKA         Document
                        Document        57-1
                                 1 Entered    Filed 09/02/20
                                           on FLSD           Page 17 ofPage
                                                    Docket 04/08/2020   46 17 of 46




         74.     Defendants have made false and/or misleading statements that have deceived

  and/or had the tendency to deceive a substantial segment of the receiving audience.

         75.     Defendants’ false and/or misleading statements misrepresent the nature,

  characteristics, and qualities of Plaintiff Klayman’s goods or services.

         76.     Defendants’ false and/or misleading statements are material because that were

  highly likely to mislead and influence supporters’ decisions to provide financial support and

  sales to Defendants instead of Plaintiff.

         77.     These false and misleading statements were made in interstate commerce, as they

  were widely broadcast on radio, on the internet, in social media, and elsewhere in this district,

  nationally and internationally.

         78.     Plaintiff has suffered significant damages, which are ongoing, due to Defendants’

  false and/or misleading statements. By law these damages are calculated based on Defendants’

  gross sales and receipts, which are trebled, plus an award of attorneys fees and costs.

                                    FIFTH CAUSE OF ACTION

         79.     Plaintiff re-alleges and incorporates by reference the allegations in the preceding

  paragraphs of the Complaint as if fully set forth herein.

         80.     Defendants, acting together and in concert have violated the Florida Deceptive

  and Unfair Trade Practices Act.

         81.     Mr. Klayman is a competitor to Defendants.

         82.     Defendants have engaged in both deceptive acts and unfair practices by making

  misleading statements that misrepresent the nature, characteristics, and qualities of Plaintiff

  Klayman’s goods or services.

         83.     Defendants’ false and/or misleading statements misrepresent the nature,




                                                   17
         Case 1:20-cv-00298-LY
Case 9:20-cv-80614-RKA         Document
                        Document        57-1
                                 1 Entered    Filed 09/02/20
                                           on FLSD           Page 18 ofPage
                                                    Docket 04/08/2020   46 18 of 46




  characteristics, and qualities of Plaintiff Klayman’s goods or services.

         84.     Defendants’ false and/or misleading statements are material because that were

  highly likely to mislead and influence supporters’ decisions to provide financial support and

  sales to Defendants instead of Plaintiff.

         85.     Defendants’ misstatements would likely mislead the objective consumer acting

  reasonably under the circumstances.

         86.     Defendants’ misstatements have actually misled numerous consumers, which has

  had a direct negative impact on the amount of financial support received by Mr. Klayman.

         87.     Plaintiff has suffered significant pecuniary damages directly and proximately

  caused by Defendants’ deceptive acts and unfair practices, which are ongoing.

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff prays for judgment against Defendants as follows:

         a.      As a result of significant damage caused by each of the Defendants, acting in

  concert, jointly and severally, in this district and throughout Florida, the nation and

  internationally, awarding Plaintiff compensatory including actual, consequential, incidental and

  punitive damages for malicious tortious conduct, perpetrated with actual malice, in an amount to

  be determined at trial and in excess of $50, 000,000 U.S. Dollars as redress for loss of his

  personal and professional reputations and good will, as well as past and prospective financial

  losses, personally and professionally.

         b.      Awarding Plaintiff attorney fees and costs

         c.      Granting such other relief as the Court deems appropriate and necessary including

  preliminary and permanent injunctive relief.

         PLAINTIFF DEMANDS TRIAL BY JURY ON ALL CLAIMS SO TRIABLE.




                                                   18
         Case 1:20-cv-00298-LY
Case 9:20-cv-80614-RKA         Document
                        Document        57-1
                                 1 Entered    Filed 09/02/20
                                           on FLSD           Page 19 ofPage
                                                    Docket 04/08/2020   46 19 of 46




  Dated: April 9, 2020                            Respectfully Submitted,


                                                     /s/ Larry Klayman
                                                  Larry Klayman, Esq.
                                                  7050 W. Palmetto Park Rd
                                                  Boca Raton FL 33433
                                                  Telephone: 561-558-5336
                                                  Email: leklayman@gmail.com

                                                  PLAINTIFF PRO SE




                                        19
         Case 1:20-cv-00298-LY
Case 9:20-cv-80614-RKA         Document
                        Document        57-1
                                 1 Entered    Filed 09/02/20
                                           on FLSD           Page 20 ofPage
                                                    Docket 04/08/2020   46 20 of 46




                      EXHIBIT 1
         Case 1:20-cv-00298-LY
Case 9:20-cv-80614-RKA         Document
                        Document        57-1
                                 1 Entered    Filed 09/02/20
                                           on FLSD           Page 21 ofPage
                                                    Docket 04/08/2020   46 21 of 46




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


    UNITED STATES OF AMERICA                   *    CRIMINAL NO.
                                               *
           v.                                  *    Grand Jury Original
                                               *
    ROGER JASON STONE, JR.,                    *    18 U.S.C. §§ 1001, 1505, 1512, 2
                                               *
                  Defendant.                   *
                                               *
                                               *
                                               *
                                            *******

                                          INDICTMENT

  The Grand Jury for the District of Columbia charges:

                                            Introduction

  1.     By in or around May 2016, the Democratic National Committee (“DNC”) and the

  Democratic Congressional Campaign Committee (“DCCC”) became aware that their computer

  systems had been compromised by unauthorized intrusions and hired a security company

  (“Company 1”) to identify the extent of the intrusions.

  2.     On or about June 14, 2016, the DNC—through Company 1—publicly announced that it

  had been hacked by Russian government actors.

  3.     From in or around July 2016 through in or around November 2016, an organization

  (“Organization 1”), which had previously posted documents stolen by others from U.S. persons,

  entities, and the U.S. government, released tens of thousands of documents stolen from the DNC

  and the personal email account of the chairman of the U.S. presidential campaign of Hillary

  Clinton (“Clinton Campaign”).
         Case 1:20-cv-00298-LY
Case 9:20-cv-80614-RKA         Document
                        Document        57-1
                                 1 Entered    Filed 09/02/20
                                           on FLSD           Page 22 ofPage
                                                    Docket 04/08/2020   46 22 of 46




         a.     On or about July 22, 2016, Organization 1 released documents stolen from the

                DNC.

         b.     Between on or about October 7, 2016 and on or about November 7, 2016,

                Organization 1 released approximately 33 tranches of documents that had been

                stolen from the personal email account of the Clinton Campaign chairman, totaling

                over 50,000 stolen documents.

  4.     ROGER JASON STONE, JR. was a political consultant who worked for decades in U.S.

  politics and on U.S. political campaigns. STONE was an official on the U.S. presidential campaign

  of Donald J. Trump (“Trump Campaign”) until in or around August 2015, and maintained regular

  contact with and publicly supported the Trump Campaign through the 2016 election.

  5.     During the summer of 2016, STONE spoke to senior Trump Campaign officials about

  Organization 1 and information it might have had that would be damaging to the Clinton

  Campaign. STONE was contacted by senior Trump Campaign officials to inquire about future

  releases by Organization 1.

  6.     By in or around early August 2016, STONE was claiming both publicly and privately to

  have communicated with Organization 1. By in or around mid-August 2016, Organization 1 made

  a public statement denying direct communication with STONE. Thereafter, STONE said that his

  communication with Organization 1 had occurred through a person STONE described as a “mutual

  friend,” “go-between,” and “intermediary.” STONE also continued to communicate with members

  of the Trump Campaign about Organization 1 and its intended future releases.

  7.     After the 2016 U.S. presidential election, the U.S. House of Representatives Permanent

  Select Committee on Intelligence (“HPSCI”), the U.S. Senate Select Committee on Intelligence

  (“SSCI”), and the Federal Bureau of Investigation (“FBI”) opened or announced their respective



                                                 2
         Case 1:20-cv-00298-LY
Case 9:20-cv-80614-RKA         Document
                        Document        57-1
                                 1 Entered    Filed 09/02/20
                                           on FLSD           Page 23 ofPage
                                                    Docket 04/08/2020   46 23 of 46




  investigations into Russian interference in the 2016 U.S. presidential election, which included

  investigating STONE’s claims of contact with Organization 1.

  8.     In response, STONE took steps to obstruct these investigations. Among other steps to

  obstruct the investigations, STONE:

         a.     Made multiple false statements to HPSCI about his interactions regarding

                Organization 1, and falsely denied possessing records that contained evidence of

                these interactions; and

         b.     Attempted to persuade a witness to provide false testimony to and withhold

                pertinent information from the investigations.

                                    Other Relevant Individuals

  9.     Person 1 was a political commentator who worked with an online media publication during

  the 2016 U.S. presidential campaign. Person 1 spoke regularly with STONE throughout the

  campaign, including about the release of stolen documents by Organization 1.

  10.    Person 2 was a radio host who had known STONE for more than a decade. In testimony

  before HPSCI on or about September 26, 2017, STONE described Person 2 (without naming him)

  as an “intermediary,” “go-between,” and “mutual friend” to the head of Organization 1. In a

  follow-up letter to HPSCI dated October 13, 2017, STONE identified Person 2 by name and

  claimed Person 2 was the “gentleman who confirmed for Mr. Stone” that the head of

  Organization 1 had “‘[e]mails related to Hillary Clinton which are pending publication.’”

                                            Background

              STONE’s Communications About Organization 1 During the Campaign

  11.    By in or around June and July 2016, STONE informed senior Trump Campaign officials

  that he had information indicating Organization 1 had documents whose release would be




                                                 3
         Case 1:20-cv-00298-LY
Case 9:20-cv-80614-RKA         Document
                        Document        57-1
                                 1 Entered    Filed 09/02/20
                                           on FLSD           Page 24 ofPage
                                                    Docket 04/08/2020   46 24 of 46




  damaging to the Clinton Campaign. The head of Organization 1 was located at all relevant times

  at the Ecuadorian Embassy in London, United Kingdom.

  12.    After the July 22, 2016 release of stolen DNC emails by Organization 1, a senior Trump

  Campaign official was directed to contact STONE about any additional releases and what other

  damaging information Organization 1 had regarding the Clinton Campaign. STONE thereafter

  told the Trump Campaign about potential future releases of damaging material by Organization 1.

  13.    STONE also corresponded with associates about contacting Organization 1 in order to

  obtain additional emails damaging to the Clinton Campaign.

         a.     On or about July 25, 2016, STONE sent an email to Person 1 with the subject line,

                “Get to [the head of Organization 1].” The body of the message read, “Get to [the

                head of Organization 1] [a]t Ecuadorian Embassy in London and get the pending

                [Organization 1] emails . . . they deal with Foundation, allegedly.” On or about the

                same day, Person 1 forwarded STONE’s email to an associate who lived in the

                United Kingdom and was a supporter of the Trump Campaign.

         b.     On or about July 31, 2016, STONE emailed Person 1 with the subject line, “Call

                me MON.” The body of the email read in part that Person 1’s associate in the

                United Kingdom “should see [the head of Organization 1].”

         c.     On or about August 2, 2016, Person 1 emailed STONE. Person 1 wrote that he was

                currently in Europe and planned to return in or around mid-August. Person 1 stated

                in part, “Word is friend in embassy plans 2 more dumps. One shortly after I’m

                back. 2nd in Oct. Impact planned to be very damaging.” The phrase “friend in

                embassy” referred to the head of Organization 1. Person 1 added in the same email,

                “Time to let more than [the Clinton Campaign chairman] to be exposed as in bed w



                                                 4
         Case 1:20-cv-00298-LY
Case 9:20-cv-80614-RKA         Document
                        Document        57-1
                                 1 Entered    Filed 09/02/20
                                           on FLSD           Page 25 ofPage
                                                    Docket 04/08/2020   46 25 of 46




                enemy if they are not ready to drop HRC. That appears to be the game hackers are

                now about. Would not hurt to start suggesting HRC old, memory bad, has stroke –

                neither he nor she well. I expect that much of next dump focus, setting stage for

                Foundation debacle.”

  14.    Starting in early August 2016, after receiving the August 2, 2016 email from Person 1,

  STONE made repeated statements about information he claimed to have learned from the head of

  Organization 1.

         a.     On or about August 8, 2016, STONE attended a public event at which he stated, “I

                actually have communicated with [the head of Organization 1]. I believe the next

                tranche of his documents pertain to the Clinton Foundation, but there’s no telling

                what the October surprise may be.”

         b.     On or about August 12, 2016, STONE stated during an interview that he was “in

                communication with [the head of Organization 1]” but was “not at liberty to discuss

                what I have.”

         c.     On or about August 16, 2016, STONE stated during an interview that “it became

                known on this program that I have had some back-channel communication with

                [Organization 1] and [the head of Organization 1].” In a second interview on or

                about the same day, STONE stated that he “communicated with [the head of

                Organization 1]” and that they had a “mutual acquaintance who is a fine

                gentleman.”

         d.     On or about August 18, 2016, STONE stated during a television interview that he

                had communicated with the head of Organization 1 through an “intermediary,

                somebody who is a mutual friend.”



                                                5
         Case 1:20-cv-00298-LY
Case 9:20-cv-80614-RKA         Document
                        Document        57-1
                                 1 Entered    Filed 09/02/20
                                           on FLSD           Page 26 ofPage
                                                    Docket 04/08/2020   46 26 of 46




         e.     On or about August 23, 2016, Person 2 asked STONE during a radio interview,

                “You’ve been in touch indirectly with [the head of Organization 1]. . . . Can you

                give us any kind of insight? Is there an October surprise happening?” STONE

                responded, “Well, first of all, I don’t want to intimate in any way that I control or

                have influence with [the head of Organization 1] because I do not. . . . We have a

                mutual friend, somebody we both trust and therefore I am a recipient of pretty good

                information.”

  15.    Beginning on or about August 19, 2016, STONE exchanged written communications,

  including by text message and email, with Person 2 about Organization 1 and what the head of

  Organization 1 planned to do.

         a.     On or about August 19, 2016, Person 2 sent a text message to STONE that read in

                part, “I’m going to have [the head of Organization 1] on my show next Thursday.”

                On or about August 21, 2016, Person 2 sent another text message to STONE,

                writing in part, “I have [the head of Organization 1] on Thursday so I’m completely

                tied up on that day.”

         b.     On or about August 25, 2016, the head of Organization 1 was a guest on Person 2’s

                radio show for the first time. On or about August 26, 2016, Person 2 sent a text

                message to STONE that stated, “[the head of Organization 1] talk[ed] about you

                last night.” STONE asked what the head of Organization 1 said, to which Person 2

                responded, “He didn’t say anything bad we were talking about how the Press is

                trying to make it look like you and he are in cahoots.”

         c.     On or about August 27, 2016, Person 2 sent text messages to STONE that said, “We

                are working on a [head of Organization 1] radio show,” and that he (Person 2) was



                                                 6
         Case 1:20-cv-00298-LY
Case 9:20-cv-80614-RKA         Document
                        Document        57-1
                                 1 Entered    Filed 09/02/20
                                           on FLSD           Page 27 ofPage
                                                    Docket 04/08/2020   46 27 of 46




              “in charge” of the project. In a text message sent later that day, Person 2 added,

              “[The head of Organization 1] has kryptonite on Hillary.”

        d.    On or about September 18, 2016, STONE sent a text message to Person 2 that said,

              “I am e-mailing u a request to pass on to [the head of Organization 1].” Person 2

              responded “Ok,” and added in a later text message, “[j]ust remember do not name

              me as your connection to [the head of Organization 1] you had one before that you

              referred to.”

                     i.       On or about the same day, September 18, 2016, STONE emailed

                              Person 2 an article with allegations against then-candidate Clinton

                              related to her service as Secretary of State. STONE stated, “Please

                              ask [the head of Organization 1] for any State or HRC e-mail from

                              August 10 to August 30—particularly on August 20, 2011 that

                              mention [the subject of the article] or confirm this narrative.”

                     ii.      On or about September 19, 2016, STONE texted Person 2 again,

                              writing, “Pass my message . . . to [the head of Organization 1].”

                              Person 2 responded, “I did.” On or about September 20, 2016,

                              Person 2 forwarded the request to a friend who was an attorney with

                              the ability to contact the head of Organization 1. Person 2 blind-

                              copied STONE on the forwarded email.

        e.    On or about September 30, 2016, Person 2 sent STONE via text message a

              photograph of Person 2 standing outside the Ecuadorian Embassy in London where

              the head of Organization 1 was located.




                                                7
         Case 1:20-cv-00298-LY
Case 9:20-cv-80614-RKA         Document
                        Document        57-1
                                 1 Entered    Filed 09/02/20
                                           on FLSD           Page 28 ofPage
                                                    Docket 04/08/2020   46 28 of 46




         f.     On or about October 1, 2016, which was a Saturday, Person 2 sent STONE text

                messages that stated, “big news Wednesday . . . now pretend u don’t know me . . .

                Hillary’s campaign will die this week.” In the days preceding these messages, the

                press had reported that the head of Organization 1 planned to make a public

                announcement on or about Tuesday, October 4, 2016, which was reported to be the

                ten-year anniversary of the founding of Organization 1.

         g.     On or about October 2, 2016, STONE emailed Person 2, with the subject line

                “WTF?,” a link to an article reporting that Organization 1 was canceling its “highly

                anticipated Tuesday announcement due to security concerns.” Person 2 responded

                to STONE, “head fake.”

         h.     On or about the same day, October 2, 2016, STONE texted Person 2 and asked,

                “Did [the head of Organization 1] back off.” On or about October 3, 2016, Person

                2 initially responded, “I can’t tal[k] about it.” After further exchanges with

                STONE, Person 2 said, “I think it[’]s on for tomorrow.” Person 2 added later that

                day, “Off the Record Hillary and her people are doing a full-court press they [sic]

                keep [the head of Organization 1] from making the next dump . . . That’s all I can

                tell you on this line . . . Please leave my name out of it.”

  16.    In or around October 2016, STONE made statements about Organization 1’s future

  releases, including statements similar to those that Person 2 made to him. For example:

         a.     On or about October 3, 2016, STONE wrote to a supporter involved with the Trump

                Campaign, “Spoke to my friend in London last night. The payload is still coming.”

         b.     Also on or about October 3, 2016, STONE received an email from a reporter who

                had connections to a high-ranking Trump Campaign official that asked, “[the head



                                                  8
         Case 1:20-cv-00298-LY
Case 9:20-cv-80614-RKA         Document
                        Document        57-1
                                 1 Entered    Filed 09/02/20
                                           on FLSD           Page 29 ofPage
                                                    Docket 04/08/2020   46 29 of 46




                   of Organization 1] – what’s he got? Hope it’s good.” STONE responded in part,

                   “It is. I’d tell [the high-ranking Trump Campaign official] but he doesn’t call me

                   back.”

         c.        On or about October 4, 2016, the head of Organization 1 held a press conference

                   but did not release any new materials pertaining to the Clinton Campaign. Shortly

                   afterwards, STONE received an email from the high-ranking Trump Campaign

                   official asking about the status of future releases by Organization 1. STONE

                   answered that the head of Organization 1 had a “[s]erious security concern” but that

                   Organization 1 would release “a load every week going forward.”

         d.        Later that day, on or about October 4, 2016, the supporter involved with the Trump

                   Campaign asked STONE via text message if he had “hear[d] anymore from

                   London.” STONE replied, “Yes - want to talk on a secure line - got Whatsapp?”

                   STONE subsequently told the supporter that more material would be released and

                   that it would be damaging to the Clinton Campaign.

  17.    On or about October 7, 2016, Organization 1 released the first set of emails stolen from the

  Clinton Campaign chairman. Shortly after Organization 1’s release, an associate of the high-

  ranking Trump Campaign official sent a text message to STONE that read “well done.” In

  subsequent conversations with senior Trump Campaign officials, STONE claimed credit for

  having correctly predicted the October 7, 2016 release.

                                           The Investigations

  18.    In or around 2017, government officials publicly disclosed investigations into Russian

  interference in the 2016 U.S. presidential election and possible links to individuals associated with

  the campaigns.



                                                    9
         Case 1:20-cv-00298-LY
Case 9:20-cv-80614-RKA         Document
                        Document        57-1
                                 1 Entered    Filed 09/02/20
                                           on FLSD           Page 30 ofPage
                                                    Docket 04/08/2020   46 30 of 46




         a.     On or about January 13, 2017, the chairman and vice chairman of SSCI announced

                the committee would conduct an inquiry that would investigate, among other

                things, any intelligence regarding links between Russia and individuals associated

                with political campaigns, as well as Russian cyber activity and other “active

                measures” directed against the United States in connection with the 2016 election.

         b.     On or about January 25, 2017, the chairman and ranking member of HPSCI

                announced that HPSCI had been conducting an inquiry similar to SSCI’s.

         c.     On or about March 20, 2017, the then-director of the FBI testified at a HPSCI

                hearing and publicly disclosed that the FBI was investigating Russian interference

                in the 2016 election and possible links and coordination between the Trump

                Campaign and the Russian government.

         d.     By in or around August 2017, news reports stated that a federal grand jury had

                opened an investigation into matters relating to Russian government efforts to

                interfere in the 2016 election, including possible links and coordination between

                the Trump Campaign and the Russian government.

                              STONE’s False Testimony to HPSCI

  19.    In or around May 2017, HPSCI sent a letter requesting that STONE voluntarily appear

  before the committee and produce:

                Any documents, records, electronically stored information
                including e-mail, communication, recordings, data and tangible
                things (including, but not limited to, graphs, charts, photographs,
                images and other documents) regardless of form, other than those
                widely available (e.g., newspaper articles) that reasonably could
                lead to the discovery of any facts within the investigation’s publicly-
                announced parameters.

  On or about May 22, 2017, STONE caused a letter to be submitted to HPSCI stating that “Mr.



                                                  10
         Case 1:20-cv-00298-LY
Case 9:20-cv-80614-RKA         Document
                        Document        57-1
                                 1 Entered    Filed 09/02/20
                                           on FLSD           Page 31 ofPage
                                                    Docket 04/08/2020   46 31 of 46




  Stone has no documents, records, or electronically stored information, regardless of form, other

  than those widely available that reasonably could lead to the discovery of any facts within the

  investigation’s publicly-announced parameters.”

  20.    On or about September 26, 2017, STONE testified before HPSCI in Washington, D.C. as

  part of the committee’s ongoing investigation. In his opening statement, STONE stated, “These

  hearings are largely based on a yet unproven allegation that the Russian state is responsible for the

  hacking of the DNC and [the Clinton Campaign chairman] and the transfer of that information to

  [Organization 1].” STONE further stated that “[m]embers of this Committee” had made certain

  “assertions against me which must be rebutted here today,” which included “[t]he charge that I

  knew in advance about, and predicted, the hacking of Clinton campaign chairman[’s] email, [and]

  that I had advanced knowledge of the source or actual content of the [Organization 1] disclosures

  regarding Hillary Clinton.”

  21.    In the course of his HPSCI testimony, STONE made deliberately false and misleading

  statements to the committee concerning, among other things, his possession of documents

  pertinent to HPSCI’s investigation; the source for his early August 2016 statements about

  Organization 1; requests he made for information from the head of Organization 1; his

  communications with his identified intermediary; and his communications with the Trump

  Campaign about Organization 1.

    STONE’s False and Misleading Testimony About His Possession of Documents Pertinent to
                                   HPSCI’s Investigation

  22.    During his HPSCI testimony, STONE was asked, “So you have no emails to anyone

  concerning the allegations of hacked documents . . . or any discussions you have had with third

  parties about [the head of Organization 1]? You have no emails, no texts, no documents

  whatsoever, any kind of that nature?” STONE falsely and misleadingly answered, “That is correct.


                                                   11
         Case 1:20-cv-00298-LY
Case 9:20-cv-80614-RKA         Document
                        Document        57-1
                                 1 Entered    Filed 09/02/20
                                           on FLSD           Page 32 ofPage
                                                    Docket 04/08/2020   46 32 of 46




  Not to my knowledge.”

  23.    In truth and in fact, STONE had sent and received numerous emails and text messages

  during the 2016 campaign in which he discussed Organization 1, its head, and its possession of

  hacked emails. At the time of his false testimony, STONE was still in possession of many of these

  emails and text messages, including:

         a.     The email from STONE to Person 1 on or about July 25, 2016 that read in part,

                “Get to [the head of Organization 1] [a]t Ecuadorian Embassy in London and get

                the pending [Organization 1] emails . . . they deal with Foundation, allegedly.”;

         b.     The email from STONE to Person 1 on or about July 31, 2016 that said an associate

                of Person 1 “should see [the head of Organization 1].”;

         c.     The email from Person 1 to STONE on or about August 2, 2016 that stated in part,

                “Word is friend in embassy plans 2 more dumps. One shortly after I’m back. 2nd

                in Oct. Impact planned to be very damaging.”;

         d.     Dozens of text messages and emails, beginning on or about August 19, 2016 and

                continuing through the election, between STONE and Person 2 in which they

                discussed Organization 1 and the head of Organization 1;

         e.     The email from STONE on or about October 3, 2016 to the supporter involved with

                the Trump Campaign, which read in part, “Spoke to my friend in London last night.

                The payload is still coming.”; and

         f.     The emails on or about October 4, 2016 between STONE and the high-ranking

                member of the Trump Campaign, including STONE’s statement that Organization

                1 would release “a load every week going forward.”




                                                 12
         Case 1:20-cv-00298-LY
Case 9:20-cv-80614-RKA         Document
                        Document        57-1
                                 1 Entered    Filed 09/02/20
                                           on FLSD           Page 33 ofPage
                                                    Docket 04/08/2020   46 33 of 46




  24.    By falsely claiming that he had no emails or text messages in his possession that referred

  to the head of Organization 1, STONE avoided providing a basis for HPSCI to subpoena records

  in his possession that could have shown that other aspects of his testimony were false and

  misleading.

        STONE’s False and Misleading Testimony About His Early August 2016 Statements

  25.    During his HPSCI testimony on or about September 26, 2017, STONE was asked to

  explain his statements in early August 2016 about being in contact with the head of Organization 1.

  STONE was specifically asked about his statement on or about August 8, 2016 that “I’ve actually

  communicated with [the head of Organization 1],” as well as his statement on or about August 12,

  2016 that he was “in communication with [the head of Organization 1]” but was “not at liberty to

  discuss what I have.”

  26.    STONE responded that his public references to having a means of contacting Organization

  1 referred exclusively to his contact with a journalist, who STONE described as a “go-between, as

  an intermediary, as a mutual friend” of the head of Organization 1. STONE stated that he asked

  this individual, his intermediary, “to confirm what [the head of Organization 1] ha[d] tweeted,

  himself, on July 21st, that he ha[d] the Clinton emails and that he [would] publish them.” STONE

  further stated that the intermediary “was someone I knew had interviewed [the head of

  Organization 1]. And I merely wanted confirmation of what he had tweeted on the 21st.” STONE

  declined to tell HPSCI the name of this “intermediary” but provided a description in his testimony

  that was consistent with Person 2.

  27.    On or about October 13, 2017, STONE caused a letter to be submitted to HPSCI that

  identified Person 2 by name as the “gentleman who confirmed for Mr. Stone” that the head of

  Organization 1 had “‘[e]mails related to Hillary Clinton which are pending publication.’”



                                                  13
         Case 1:20-cv-00298-LY
Case 9:20-cv-80614-RKA         Document
                        Document        57-1
                                 1 Entered    Filed 09/02/20
                                           on FLSD           Page 34 ofPage
                                                    Docket 04/08/2020   46 34 of 46




  28.    STONE’s explanation of his August 2016 statements about communicating with the head

  of Organization 1 was false and misleading. In truth and in fact, the first time Person 2 interviewed

  the head of Organization 1 was on or about August 25, 2016, after STONE made his August 8 and

  August 12, 2016 public statements. Similarly, at the time STONE made his August 2016

  statements, STONE had directed Person 1—not Person 2—to contact the head of Organization 1.

  And Person 1—not Person 2—had told STONE in advance of STONE’s August 8 and August 12,

  2016 public statements that “[w]ord is friend in embassy plans 2 more dumps,” including one in

  October. At no time did STONE identify Person 1 to HPSCI as another individual STONE

  contacted to serve as a “go-between,” “intermediary,” or other source of information from

  Organization 1. STONE also never disclosed his exchanges with Person 1 when answering

  HPSCI’s questioning about STONE’s August 8 and August 12, 2016 statements.

   STONE’s False and Misleading Testimony About Requests He Made for Information from the
                                   Head of Organization 1

  29.    During his HPSCI testimony, STONE was asked, “[W]hat was the extent of the

  communication with [the intermediary]?” STONE replied, “I asked him to confirm . . . that the

  tweet of [the head of Organization 1] of the 21st was accurate, that they did in fact have . . . Hillary

  Clinton emails and that they would release them.” STONE was then asked, “Did you ask [the

  intermediary] to communicate anything else to [the head of Organization 1]?” STONE falsely and

  misleadingly responded, “I did not.” STONE was then asked, “Did you ask [the intermediary] to

  do anything on your own behalf?” STONE falsely and misleadingly responded, “I did not.”

  30.    In truth and in fact, STONE directed both Person 1 and Person 2 to pass on requests to the

  head of Organization 1 for documents that STONE believed would be damaging to the Clinton

  Campaign. For example:

         a.      As described above, on or about July 25, 2016, STONE sent Person 1 an email that


                                                    14
         Case 1:20-cv-00298-LY
Case 9:20-cv-80614-RKA         Document
                        Document        57-1
                                 1 Entered    Filed 09/02/20
                                           on FLSD           Page 35 ofPage
                                                    Docket 04/08/2020   46 35 of 46




                    read, “Get to [the head of Organization 1] [a]t Ecuadorian Embassy in London and

                    get the pending [Organization 1] emails . . . they deal with Foundation, allegedly.”

          b.        On or about September 18, 2016, STONE sent a text message to Person 2 that said,

                    “I am e-mailing u a request to pass on to [the head of Organization 1],” and then

                    emailed Person 2 an article with allegations against then-candidate Clinton related

                    to her service as Secretary of State. STONE added, “Please ask [the head of

                    Organization 1] for any State or HRC e-mail from August 10 to August 30—

                    particularly on August 20, 2011 that mention [the subject of the article] or confirm

                    this narrative.”

          c.        On or about September 19, 2016, STONE texted Person 2 again, writing “Pass my

                    message . . . to [the head of Organization 1].” Person 2 responded, “I did,” and the

                    next day Person 2, on an email blind-copied to STONE, forwarded the request to

                    an attorney who had the ability to contact the head of Organization 1.

        STONE’s False and Misleading Testimony About Communications with His Identified
                                          Intermediary

  31.     During his HPSCI testimony, STONE was asked repeatedly about his communications

  with the person he identified as his intermediary. STONE falsely and misleadingly stated that he

  had never communicated with his intermediary in writing in any way. During one exchange,

  STONE falsely and misleadingly claimed only to have spoken with the intermediary

  telephonically:

                    Q:      [H]ow did you communicate with the intermediary?
                    A:      Over the phone.
                    Q:      And did you have any other means of communicating with
                            the intermediary?
                    A:      No.
                    Q:      No text messages, no – none of the list, right?

                                                     15
         Case 1:20-cv-00298-LY
Case 9:20-cv-80614-RKA         Document
                        Document        57-1
                                 1 Entered    Filed 09/02/20
                                           on FLSD           Page 36 ofPage
                                                    Docket 04/08/2020   46 36 of 46




                 A:     No.

  Later during his testimony, STONE again falsely denied ever communicating with his

  intermediary in writing:

                 Q:     So you never communicated with your intermediary in
                        writing in any way?
                 A:     No.
                 Q:     Never emailed him or texted him?
                 A:     He’s not an email guy.
                 Q:     So all your conversations with him were in person or over
                        the phone.
                 A:     Correct.

  32.    In truth and in fact, as described above, STONE and Person 2 (who STONE identified to

  HPSCI as his intermediary) engaged in frequent written communication by email and text

  message. STONE also engaged in frequent written communication by email and text message

  with Person 1, who also provided STONE with information regarding Organization 1.

  33.    Written communications between STONE and Person 1 and between STONE and Person 2

  continued through STONE’s HPSCI testimony. Indeed, on or about September 26, 2017—the day

  that STONE testified before HPSCI and denied having ever sent or received emails or text

  messages from Person 2—STONE and Person 2 exchanged over thirty text messages.

  34.    Certain electronic messages between STONE and Person 1 and between STONE and

  Person 2 would have been material to HPSCI. For example:

         a.      In or around July 2016, STONE emailed Person 1 to “get to” the head of

                 Organization 1 and obtain the pending emails.

         b.      In or around September 2016, STONE sent messages directing Person 2 to pass a

                 request to the head of Organization 1.

         c.      On or about January 6, 2017, Person 2 sent STONE an email that had the subject


                                                 16
         Case 1:20-cv-00298-LY
Case 9:20-cv-80614-RKA         Document
                        Document        57-1
                                 1 Entered    Filed 09/02/20
                                           on FLSD           Page 37 ofPage
                                                    Docket 04/08/2020   46 37 of 46




                line “Back channel bs.” In the email, Person 2 wrote, “Well I have put together

                timelines[] and you [] said you have a back-channel way back a month before I had

                [the head of Organization 1] on my show . . . I have never had a conversation with

                [the head of Organization 1] other than my radio show . . . I have pieced it all

                together . . . so you may as well tell the truth that you had no back-channel or there’s

                the guy you were talking about early August.”

   STONE’s False and Misleading Testimony About Communications with the Trump Campaign

  35.    During his HPSCI testimony, STONE was asked, “did you discuss your conversations with

  the intermediary with anyone involved in the Trump campaign?” STONE falsely and misleadingly

  answered, “I did not.” In truth and in fact, and as described above, STONE spoke to multiple

  individuals involved in the Trump Campaign about what he claimed to have learned from his

  intermediary to Organization 1, including the following:

         a.     On multiple occasions, STONE told senior Trump Campaign officials about

                materials possessed by Organization 1 and the timing of future releases.

         b.     On or about October 3, 2016, STONE wrote to a supporter involved with the Trump

                Campaign, “Spoke to my friend in London last night. The payload is still coming.”

         c.     On or about October 4, 2016, STONE told a high-ranking Trump Campaign official

                that the head of Organization 1 had a “[s]erious security concern” but would release

                “a load every week going forward.”

    Attempts to Prevent Person 2 from Contradicting STONE’s False Statements to HPSCI

  36.    On or about October 19, 2017, STONE sent Person 2 an excerpt of his letter to HPSCI that

  identified Person 2 as his “intermediary” to Organization 1. STONE urged Person 2, if asked by

  HPSCI, to falsely confirm what STONE had previously testified to, including that it was Person 2



                                                  17
         Case 1:20-cv-00298-LY
Case 9:20-cv-80614-RKA         Document
                        Document        57-1
                                 1 Entered    Filed 09/02/20
                                           on FLSD           Page 38 ofPage
                                                    Docket 04/08/2020   46 38 of 46




  who provided STONE with the basis for STONE’s early August 2016 statements about contact

  with Organization 1. Person 2 repeatedly told STONE that his testimony was false and told him

  to correct his testimony to HPSCI. STONE did not do so. STONE then engaged in a prolonged

  effort to prevent Person 2 from contradicting STONE’s false statements to HPSCI.

  37.    In or around November 2017, Person 2 received a request from HPSCI to testify voluntarily

  before the committee. After being contacted by HPSCI, Person 2 spoke and texted repeatedly with

  STONE. In these discussions, STONE sought to have Person 2 testify falsely either that Person 2

  was the identified intermediary or that Person 2 could not remember what he had told STONE.

  Alternatively, STONE sought to have Person 2 invoke his Fifth Amendment right against self-

  incrimination. For example:

         a.     On or about November 19, 2017, in a text message to STONE, Person 2 said that

                his lawyer wanted to see him (Person 2). STONE responded, “‘Stonewall it. Plead

                the fifth. Anything to save the plan’ . . . Richard Nixon.” On or about November

                20, 2017, Person 2 informed HPSCI that he declined HPSCI’s request for a

                voluntary interview.

         b.     On or about November 21, 2017, Person 2 texted STONE, “I was told that the house

                committee lawyer told my lawyer that I will be getting a subpoena.” STONE

                responded, “That was the point at which your lawyers should have told them you

                would assert your 5th Amendment rights if compelled to appear.”

         c.     On or about November 28, 2017, Person 2 received a subpoena compelling his

                testimony before HPSCI. Person 2 informed STONE of the subpoena.

         d.     On or about November 30, 2017, STONE asked Person 1 to write publicly about

                Person 2. Person 1 responded, “Are you sure you want to make something out of



                                                18
         Case 1:20-cv-00298-LY
Case 9:20-cv-80614-RKA         Document
                        Document        57-1
                                 1 Entered    Filed 09/02/20
                                           on FLSD           Page 39 ofPage
                                                    Docket 04/08/2020   46 39 of 46




                this now? Why not wait to see what [Person 2] does. You may be defending

                yourself too much—raising new questions that will fuel new inquiries. This may

                be a time to say less, not more.” STONE responded by telling Person 1 that

                Person 2 “will take the 5th—but let’s hold a day.”

         e.     On multiple occasions, including on or about December 1, 2017, STONE told

                Person 2 that Person 2 should do a “Frank Pentangeli” before HPSCI in order to

                avoid contradicting STONE’s testimony. Frank Pentangeli is a character in the film

                The Godfather: Part II, which both STONE and Person 2 had discussed, who

                testifies before a congressional committee and in that testimony claims not to know

                critical information that he does in fact know.

         f.     On or about December 1, 2017, STONE texted Person 2, “And if you turned over

                anything to the FBI you’re a fool.” Later that day, Person 2 texted STONE, “You

                need to amend your testimony before I testify on the 15th.” STONE responded, “If

                you testify you’re a fool. Because of tromp I could never get away with a certain

                [sic] my Fifth Amendment rights but you can. I guarantee you you are the one who

                gets indicted for perjury if you’re stupid enough to testify.”

  38.    On or about December 12, 2017, Person 2 informed HPSCI that he intended to assert his

  Fifth Amendment privilege against self-incrimination if required to appear by subpoena. Person 2

  invoked his Fifth Amendment privilege in part to avoid providing evidence that would show

  STONE’s previous testimony to Congress was false.

  39.    Following Person 2’s invocation of his Fifth Amendment privilege not to testify before

  HPSCI, STONE and Person 2 continued to have discussions about the various investigations into

  Russian interference in the 2016 election and what information Person 2 would provide to



                                                  19
         Case 1:20-cv-00298-LY
Case 9:20-cv-80614-RKA         Document
                        Document        57-1
                                 1 Entered    Filed 09/02/20
                                           on FLSD           Page 40 ofPage
                                                    Docket 04/08/2020   46 40 of 46




  investigators.   During these conversations, STONE repeatedly made statements intended to

  prevent Person 2 from cooperating with the investigations. For example:

         a.        On or about December 24, 2017, Person 2 texted STONE, “I met [the head of

                   Organization 1] for f[i]rst time this yea[r] sept 7 . . . docs prove that. . . . You should

                   be honest w fbi . . . there was no back channel . . . be honest.” STONE replied

                   approximately two minutes later, “I’m not talking to the FBI and if your smart you

                   won’t either.”

         b.        On or about April 9, 2018, STONE wrote in an email to Person 2, “You are a rat.

                   A stoolie. You backstab your friends-run your mouth my lawyers are dying Rip

                   you to shreds.” STONE also said he would “take that dog away from you,”

                   referring to Person 2’s dog. On or about the same day, STONE wrote to Person 2,

                   “I am so ready. Let’s get it on. Prepare to die [expletive].”

         c.        On or about May 21, 2018, Person 2 wrote in an email to STONE, “You should

                   have just been honest with the house Intel committee . . . you’ve opened yourself

                   up to perjury charges like an idiot.” STONE responded, “You are so full of

                   [expletive]. You got nothing. Keep running your mouth and I’ll file a bar

                   complaint against your friend [the attorney who had the ability to contact the head

                   of Organization 1].”




                                                       20
         Case 1:20-cv-00298-LY
Case 9:20-cv-80614-RKA         Document
                        Document        57-1
                                 1 Entered    Filed 09/02/20
                                           on FLSD           Page 41 ofPage
                                                    Docket 04/08/2020   46 41 of 46




                                          COUNT ONE
                                    (Obstruction of Proceeding)

  40.     Paragraphs 1 through 39 of this Indictment are re-alleged and incorporated by reference as

  if fully set forth herein.

  41.     From in or around May 2017 through at least December 2017, within the District of

  Columbia and elsewhere, the defendant ROGER JASON STONE, JR., corruptly influenced,

  obstructed, impeded, and endeavored to influence, obstruct, and impede the due and proper

  exercise of the power of inquiry under which any inquiry and investigation is being had by either

  House, and any committee of either House and any joint committee of the Congress, to wit:

  STONE testified falsely and misleadingly at a HPSCI hearing in or around September 2017;

  STONE failed to turn over and lied about the existence of responsive records to HPSCI’s requests

  about documents; STONE submitted and caused to be submitted a letter to HPSCI falsely and

  misleadingly describing communications with Person 2; and STONE attempted to have Person 2

  testify falsely before HPSCI or prevent him from testifying.

          All in violation of Title 18, United States Code, Sections 1505 and 2.




                                                  21
         Case 1:20-cv-00298-LY
Case 9:20-cv-80614-RKA         Document
                        Document        57-1
                                 1 Entered    Filed 09/02/20
                                           on FLSD           Page 42 ofPage
                                                    Docket 04/08/2020   46 42 of 46




                                   COUNTS TWO THROUGH SIX
                                       (False Statements)

  42.     Paragraphs 1 through 39 of this Indictment are re-alleged and incorporated by reference as

  if fully set forth herein.

  43.     On or about September 26, 2017, within the District of Columbia and elsewhere, in a matter

  within the jurisdiction of the legislative branch of the Government of the United States, the

  defendant ROGER JASON STONE, JR., knowingly and willfully made and caused to be made

  materially false, fictitious, and fraudulent statements and representations, to wit:

                         Count                                       False Statement

                               2                      STONE testified falsely that he did not have
                                                      emails with third parties about the head of
                                                      Organization 1, and that he did not have any
                                                      documents, emails, or text messages that refer
                                                      to the head of Organization 1.

                               3                      STONE testified falsely that his August 2016
                                                      references to being in contact with the head of
                                                      Organization     1    were     references    to
                                                      communications with a single “go-between,”
                                                      “mutual friend,” and “intermediary,” who
                                                      STONE identified as Person 2.

                               4                      STONE testified falsely that he did not ask the
                                                      person he referred to as his “go-between,”
                                                      “mutual friend,” and “intermediary,” to
                                                      communicate anything to the head of
                                                      Organization 1 and did not ask the
                                                      intermediary to do anything on STONE’s
                                                      behalf.

                               5                      STONE testified falsely that he and the person
                                                      he referred to as his “go-between,” “mutual
                                                      friend,” and “intermediary” did not
                                                      communicate via text message or email about
                                                      Organization 1.

                               6                      STONE testified falsely that he had never
                                                      discussed his conversations with the person he
                                                      referred to as his “go-between,” “mutual

                                                   22
         Case 1:20-cv-00298-LY
Case 9:20-cv-80614-RKA         Document
                        Document        57-1
                                 1 Entered    Filed 09/02/20
                                           on FLSD           Page 43 ofPage
                                                    Docket 04/08/2020   46 43 of 46




                         Count                                      False Statement

                                                     friend,” and “intermediary” with anyone
                                                     involved in the Trump Campaign.


          All in violation of Title 18, United States Code, Sections 1001(a)(2) and 2.




                                          COUNT SEVEN
                                        (Witness Tampering)

  44.     Paragraphs 1 through 39 of this Indictment are re-alleged and incorporated by reference as

  if fully set forth herein.

  45.     Between in or around September 2017 and present, within the District of Columbia and

  elsewhere, the defendant ROGER JASON STONE, JR., knowingly and intentionally corruptly

  persuaded and attempted to corruptly persuade another person, to wit: Person 2, with intent to

  influence, delay, and prevent the testimony of any person in an official proceeding.

          All in violation of Title 18, United States Code, Section 1512(b)(1).




                                                       ________________________
                                                       Robert S. Mueller, III
                                                       Special Counsel
                                                       U.S. Department of Justice


  A TRUE BILL:



  ________________________
  Foreperson




                                                  23
         Case 1:20-cv-00298-LY
Case 9:20-cv-80614-RKA         Document
                        Document        57-1
                                 1 Entered    Filed 09/02/20
                                           on FLSD           Page 44 ofPage
                                                    Docket 04/08/2020   46 44 of 46




  Date: January 24, 2019




                                        24
         Case 1:20-cv-00298-LY
Case 9:20-cv-80614-RKA         Document
                        Document        57-1
                                 1 Entered    Filed 09/02/20
                                           on FLSD           Page 45 ofPage
                                                    Docket 04/08/2020   46 45 of 46




                      EXHIBIT 2
            Case 1:20-cv-00298-LY
   Case 9:20-cv-80614-RKA         Document
                           Document        57-1
                                    1 Entered    Filed 09/02/20
                                              on FLSD           Page 46 ofPage
                                                       Docket 04/08/2020   46 46 of 46




Larry Klayman, founder of Judicial Watch and       of the European Union in its Competition
Freedom Watch, is known for his strong             Directorate in Brussels, Belgium. During law
public interest advocacy in furtherance of         school, Larry also worked for the U.S.
ethics in government and individual freedoms       International Trade Commission in
and liberties. During his tenure                                  Washington, D.C.
at Judicial Watch, he obtained
a court ruling that Bill Clinton                                 Larry speaks four languages—
committed a crime, the first                                     English, French, Italian, and
lawyer ever to have done so                                      Spanish—and is an
against an American president.                                   international lawyer, among his
Larry became so famous for                                       many areas of legal expertise
fighting corruption in the                                       and practice.
government and the legal
profession that the NBC hit                                      The author of two books, Fatal
drama series "West Wing"                                         Neglect and Whores: Why and
created a character after him:                                   How I Came to Fight the
Harry Klaypool of Freedom                                        Establishment, Larry has a
Watch. His character was                                         third book in the works dealing
played by actor John Diehl.                                      with the breakdown of our
                                                                 political and legal systems. His
In 2004, Larry ran for the U.S.                                  current book, Whores, is on
Senate as a Republican in Florida's primary.       now sale at WND.com, Amazon.com,
After the race ended, he founded Freedom           BarnesandNoble.com, Borders.com, and all
Watch.                                             major stores and booksellers.

Larry graduated from Duke University with          Larry is a frequent commentator on television
honors in political science and French             and radio, as well as a weekly columnist, on
literature. Later, he received a law degree from   Friday, for WND.com. He also writes a regular
Emory University. During the administration        blog for Newsmax called "Klayman's Court."
of President Ronald Reagan, Larry was a
Justice Department prosecutor and was on the       Larry has been credited as being the
trial team that succeeded in breaking up the       inspiration for the Tea Party movement. (See
telephone monopoly of AT&T, thereby                "Larry Klayman - The One Man TEA Party,"
creating competition in the                        by Dr. Richard Swier, http://fwusa.org/KFA)
telecommunications industry.

Between Duke and Emory, Larry worked for                       Support the work of
U.S. Senator Richard Schweiker (R-Pa.)                         Freedom Watch at
during the Watergate era. He has also studied                  www.FreedomWatchUSA.org
abroad and was a stagiaire for the Commission
